Citation Nr: 1724443	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1963 to July 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned at a Board hearing at the RO in April 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran has Ischemic heart disease associated with herbicide exposure in Vietnam.

2.  Tinnitus had its onset during active service and has continued since.

3.  Current bilateral hearing loss is not caused or aggravated by a disease or injury in active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has the duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The AOJ sent the Veteran letters in January, February and July 2013 that satisfied the notice requirements of the VCAA for his service connection claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.  All available records have been obtained and considered regarding the claims. 

The Veteran received VA examinations in March and August 2013.  There has been no allegation of any deficiency in the assistance provided to the Veteran.  38 C.F.R. § 3.159(c)(4).

No further development or assistance would be reasonably likely to substantiate any issue that has not yet been substantiated.

II. Service connection

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) a current disease or disability; 2) an in-service disease or injury; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain listed chronic diseases, such as tinnitus and sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service as the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

II.  Analysis 

Ischemic Heart Disease

A veteran who served in the Republic of Vietnam during the Vietnam Era, January 9, 1962 to May 7, 1975, is presumed to have been exposed to certain herbicide agants, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Ischemic heart disease occurring at any time after service in a veteran exposed to herbicides during service will be presumed to have been incurred during such service.  38 C.F.R. §§ 3.307, 3.309(e), pertaining to herbicide exposure.

The Veteran has a diagnosis of Ischemic heart disease.  See August 23, 2013 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire from Dr. C.M..

Military personnel records confirm that the Veteran served as a Communications Center Specialist in the U.S. Air Force and was assigned to U-Tapao AF, Thailand between July 13, 1966 and July 14, 1967.  The Veteran contends, however, that he touched down twice in the Republic of Vietnam on group trips en route to Thailand.  He testified in an April 2016 Board hearing that one flight landed in Vietnam to drop off  and pick up military servicemen and another flight was grounded in Vietnam for a day waiting for the crew to gather servicemen for a flight back to Thailand.

The service department has not confirmed that the Veteran stepped foot in Vietnma.  However, a decision by the United States Court of Appeals for Veterans Claims (Court) has recently accepted evidence supporting a veteran's contention that a military flight en route to Thailand would have made a stop in the Republic of Vietnam.  The evidence included information "that "it would be the exception [rather] than the rule where a flight [from a base not in Southeast Asia to a base in Thailand] would bypass [Ton Son Nhut Air Base in Vietnam, where the veteran's alleged layover took place]." R. at 655. An email from an archivist from the Air Force Historical Research Agency, reports that "[a]s a general rule, military cargo aircraft, especially those engaged in 'airlines' would stop over at Ton Son Nhut Air Base, Republic of Vietnam en[ ]route to bases in Thailand.  Very few of this sort of flight were made 'direct' to bases in Thailand from bases outside Southeast Asia." R. at 651. The record also reflects that a retired Air Force Major submitted a letter on the veteran's behalf, asserting that "[b]ased on my experience, it was common for military aircraft flying to and from airbases in Thailand to land at Ton Son Nhut [Air Base] and other Vietnam airbases.""  Parseey-Pcchione v. McDonald, No 15-2124 (Jul. 11, 2016). 

Based on this information, the Board finds that the evidence in this case is in equipoise as to the Veteran's service in Vietnam.  He is presumed to have been exposed to herbicides as a result of his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  Given the evidence from Air Force Historical Research Agency archivist James S. Howard and retired Major Robert E. Copner, and resolving reasonable doubt in the Veteran's favor, the Board finds that his current Ischemic heart disease is a result of his exposure to herbicides in the Republic of Vietnam.  Entitlement to service connection for ischemic heart disease as due to herbicide exposure is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

Tinnitus

A nexus between a current listed chronic disease and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service treatment records are negative for complaints, findings, or diagnoses related to tinnitus.  Post-service treatment records reveal that the Veteran has a current diagnosis of tinnitus.

During the course of this appeal, the Veteran has consistently reported that tinnitus was caused by noise exposure in service and began proximate to service.  In his September 2013 statement in support of his claim, the Veteran stated that tinnitus began in service and had continued since.  In his February 2015 telephonic statement to VA, he stated that he was not afforded hearing protection in service and was constantly exposed to noise.  He reported that the teletype machines he used during this era were very noisy, and that he worked near, and regularly flew in, loud commercial airplanes.  The Veteran had recognized noise exposure as a communications center specialist due to being near teletype machines in an enclosed area.

A March 2013 VA examiner diagnosed tinnitus, but opined that the tinnitus was less likely as not caused by, or a result of, military noise exposure.  The examiner did not provide a specific rationale for this tinnitus opinion, but only noted that there was no significant threshold shift between the Veteran's entrance and separation examinations.

The Veteran testified at his April 2016 hearing that he did not use hearing protection during service.  He also testified that he heard the ringing in his ears immediately following work with the teletype machines when he was still in the military, and that it had been chronic and recurring ever since.

A February 2017 medical opinion was that the Veteran's claim was not supported, as multiple other variables and potentially causative factors outside of his military exposure existed, not least of which was the normal aging process.  Further, the examiner noted that, based on available evidence, tinnitus was less likely than not service related.

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ringing in the ears is a symptom that is capable of lay observation and tinnitus is diagnosable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's reports of in-service exposure to hazardous noise, ringing in his ears and of continuous tinnitus ever since, are credible and consistent throughout his testimony.  Likewise, the Veteran's testimony of an in-service onset of tinnitus is credible.  The Veteran's competent and credible reports link the ringing in the ears he experienced in service to his current tinnitus, based on continuity of symptomatology.

The probative value of medical opinion evidence is based on the accuracy and completeness of the history considered, whether the opinion is definitive and the rationale provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The probative value of the March 2013 and February 2017 medical opinions is diminished in that they did not consider the Veteran's reports of continuity of symptomatology beginning in service.  In sum, the most probative evidence supports finding a nexus between the onset of symptoms while in service and his current tinnitus.  The Board therefore finds that entitlement to service connection for tinnitus is warranted.

Bilateral Hearing Loss

Like tinnitus, bilateral hearing loss is a listed chronic disease; and a nexus between a current listed chronic disease and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service treatment records are negative for complaints, findings, or diagnoses related to bilateral hearing loss.  During the Veteran's August 1963 induction examination, his hearing was normal.  The June 1967 separation examination also showed normal hearing.  Post-service treatment records reveal that the Veteran now has a current diagnosis of bilateral hearing loss.  There are no medical records between the time he separated from service (July 1967) and when he was first diagnosed with bilateral hearing loss (March 2013).  

The Veteran has testified that he first noticed hearing lost shortly after service, but he struggled with his hearing immediately following his work with teletype machines, as he was not provided hearing protection during service.  He noted that, after service, he worked in food service and did janitorial work, and that each year he participated in competitive shooting with a .30-30 rifle, with hearing protection.

To provide a nexus using continuity of symptomatology, the Veteran must prove (1) that a condition related to hearing loss was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical evidence of a nexus between the present disability and the post-service symptomatology.  As noted above, as a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions, as he has done in his statements supporting his claim and in his testimony.  However, a diagnosis of bilateral hearing loss, based on VA standards, is not a symptom that is capable of lay observation or a disease diagnosable by a lay person.  Additionally, the Veteran has not provided any medical evidence to show he had continued hearing loss from July 1967 to the present; neither could his testimony show that he had hearing loss present to a 10 percent level within a year of service.  Service connection for bilateral hearing loss on the basis of continuity of symptomotolgy is not warranted.

At a March 2013 VA examination, the Veteran was found to have bilateral sensorineural hearing loss in the range from 500 Hz to 6000 Hz or higher.  The examiner opined that the hearing loss was less likely as not caused by, or a result of, military noise exposure.  The examiner provided the rationale that there was no significant threshold shift between the two examinations, the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.

The Board sought an expert medical opinion from an otolaryngologist through the Veterans Health Administration on whether it was at least as likely as not that any current hearing loss disability had its onset in service, was caused by an in-service disease or injury, including noise exposure.  The examiner was asked to comment on the likelihood that the loud noises experienced during service, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  

If the examiner found auditory hair cell damage to be at least as likely as not a result of the military noise exposure, he/she was asked to comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  A February 2017 examiner found that there is no documentation of temporary or permanent threshold shift on audiometric testing or clinical evaluation for any otologic complaints or conditions during this timeframe, nor is there documentation that the Veteran sought medical evaluation for change in hearing "shortly after" separation when he first noticed symptoms.  The examiner noted that there was evidence in animal models showing acoustic trauma could result in microscopic damage to auditory hair cells and nerve endings in the cochlea, but this had not been applied to humans.  

The examiner stated that it had not been concluded that inner ear damage would inevitably occur following noise exposure, and from literature, it was known that the progression of hearing loss in humans was highly variable and influenced by a multitude of intrinsic and environmental factors as well as genetic predisposition.  The examiner opined that the Veteran's claim was not supported, as multiple other variables and potentially causative factors outside of the the Veteran's military exposure existed, not least of which was the normal aging process.  Based on available evidence, the examiner found that hearing loss was less likely than not service related.

For the reasons stated above, the grant of service connection for a bilateral hearing loss disability is not warranted.


ORDER

Service connection for Ischemic heart disease is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


